internal_revenue_service number release date index number --------------------------------- -------------- -------------------------------- -------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc corp b03 plr-135032-13 date date distributing ---------------------------------------------------------------- ---------------------------------------------------------- -------------- controlled --------------------------------------------------------------------------------- -------------------------------------------------------------- --------------------- sub --------------------------------------------------------------------------------- ----------------------------------------------------------------------- business a --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- business b state a country b x investor employee y employee z l --------------------------------------------------------------------------------- ------------------------------------- ------------ ---------- -- ------------------------------------ --------------------------------------- ----------------------------- ---------- plr-135032-13 m n o p q ------------- ---------- -------------- ---- ---- dear -------------- this letter responds to the date letter from your authorized representative requesting rulings as to the federal_income_tax consequences of a proposed transaction the proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing or controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing owns all of the stock of controlled a state a corporation and sub a country b corporation country b is contiguous to the united_states and distributing has elected under sec_1504 to treat sub as a domestic_corporation sub along with controlled is a member of distributing’s consolidated_group distributing has a single class of voting common_stock outstanding distributing common_stock which is held by x shareholders distributing presently engages in business a and business b distributing believes that the separation of business a from business b will allow business b to raise additional capital investor will invest in business b only if it is plr-135032-13 separated from business a due to potential environmental liabilities associated with business a financial information has been received indicating that business a and business b have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years business a and business b have been conducted by distributing directly for each of the past five years the proposed transaction for the purposes described above distributing and the parties indicated below will undertake the following transaction some steps may have already been consummated i ii iii distributing will transfer the stock of sub and assets of business b to controlled in exchange for the deemed issuance of additional controlled stock and controlled’s assumption_of_liabilities of business b the contribution controlled’s stock will be comprised of one class of voting_stock distributing will distribute all of the controlled stock pro_rata to its shareholders the distribution controlled intends to make an election under sec_1504 to treat sub as a domestic_corporation iv under a letter of intent investor has indicated an intention to buy l shares of controlled common_stock from controlled for dollar_figurem initial investment v investor will receive an option to purchase n shares of controlled stock for dollar_figureo the option the option would be exercisable at any time after p years after the initial investment is closed if the option is exercised within q days of the purchase of the new shares by investor controlled will be obligated to offer to purchase n shares for dollar_figureo from existing shareholders of controlled the offering controlled shareholders will be under no obligation to tender their shares to controlled as part of the offering representations distributing has made the following representations regarding the proposed transaction plr-135032-13 a b c d e f g no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation distributing did not acquire business a nor business b nor control of an entity conducting any such business during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the five years of financial information submitted on behalf of business a and business b conducted by distributing are representative of the present operation of business a and business b and there have been no substantial operational changes in the business since the date of the last financial statements submitted following the distribution distributing and controlled each will continue the active_conduct of its business independently with its separate employees except that after the distribution distributing and controlled will share the services of employee y and employee z employee y and employee z will be on the payroll of controlled after the distribution and distributing will reimburse controlled for the time employee y and employee z spend working for distributing the services provided by employee y and employee z for distributing will be directed by the board_of directors of distributing the services employee y and employee z will provide to controlled will be directed by the board_of directors of controlled the distribution is being carried out for the following business_purpose to enable business b to raise capital and protect business b from potential environmental liabilities associated with business a the distribution is motivated in whole or substantial part by this corporate business_purpose the transaction is not being used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both the total adjusted_basis and fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled in the contribution and iii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 if any received by distributing and transferred to its creditors in connection with the contribution the total fair_market_value of the assets transferred to controlled in the contribution will be equal to or exceed distributing’s aggregate adjusted_basis in those assets immediately before the contribution plr-135032-13 h i j k l m n o distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction the liabilities assumed within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for debt arising in the ordinary course of business none of the parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of any controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that either i was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii is attributable to distributions on distributing stock_or_securities that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the distribution either no person will hold a percent or greater interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an investment immediately plr-135032-13 p q before the transaction or neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution to the extent required by regulations see sec_1_1502-19 r distributing controlled and their shareholders will each pay their respective expenses if any for the transaction rulings based solely on the information submitted and representations made we rule as follows the contribution and the distribution taken together will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a party to the reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on its transfer of assets to controlled in exchange for controlled stock and controlled’s assumption_of_liabilities in the contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on its receipt of assets from distributing in exchange for controlled stock and controlled’s assumption_of_liabilities in the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of that asset in distributing’s hands immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss upon its distribution of controlled stock to its shareholders in the distribution sec_361 plr-135032-13 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on the receipt of controlled stock in the distribution sec_355 the basis of the distributing stock and the stock of controlled in the hands of each distributing shareholder after the distribution will equal the basis of the distributing stock held by the shareholder immediately before the distribution this basis will be allocated between the distributing and controlled stock in proportion to the fair market values of the distributing and controlled stock immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution will be made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1 e caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion was requested and no opinion is expressed as to the validity of any election s under sec_1504 see 124_f3d_1451 fed cir and sec_1_367_a_-1t additionally except as so provided no opinion is expressed or implied regarding whether the transaction satisfies the business_purpose requirement of sec_1_355-2 whether the transaction is being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or whether the acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-135032-13 it is important that a copy of this ruling letter be attached to the federal_income_tax return of each party involved for the taxable_year in which the transaction covered by this letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of the letter_ruling pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _richard m heinecke___________ richard m heinecke assistant to the branch chief branch office of associate chief_counsel corporate cc
